Citation Nr: 1108426	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to lumbar strain.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability, to include as secondary to lumbar strain.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a psychiatric disability, to include depression and social anxiety disorder.

7.  Entitlement to service connection for a cardiovascular disorder.

8.  Entitlement to service connection for a stomach disorder, to include as secondary to lumbar strain.

9.  Entitlement to an effective date earlier than August 25, 2006, for the award of a 20 percent rating for lumbar strain.

10.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005, May 2006, October 2006,  July 2007, and May 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of appeal, jurisdiction over the case has been transferred from the Roanoke, Virginia, RO to the Winston-Salem, North Carolina, RO.

The Board finds that correspondence received within the one-year period following the issuance of the January 2005 rating action constitutes a notice of disagreement as to the diabetes, low back, bilateral knee, and eye disorder claims.  Thus, the January 2005 decision is the action on appeal with respect to those issues.  The correspondence within a year from that decision did not reference the hypertension or bilateral hip claims.  Rather, the rating action on appeal with respect to those issues is the May 2006 rating decision.  The heart, depression, and social anxiety claims are also on appeal from the May 2006 decision.  The earlier effective date claim arises from the October 2006 rating action.  The pension claim is on appeal from a July 2007 letter determination.  Finally, the stomach claim is on appeal from a May 2008 rating decision.  

On several VA Form 9s, the Veteran indicated that he wanted a Board hearing in Washington, DC.  However, in July 2010 correspondence, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

As the record indicates that the Veteran's stomach disorder may be due to the pain medications for his service-connected lumbar strain, the Board has recharacterized the issue as stated on the title page.

As the Veteran is seeking service connection for a psychiatric disorder, the Board has recharacterized the claims involving depression and social anxiety disorder into the one claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has repeatedly requested that his claim of entitlement to service connection for posttraumatic stress disorder specifically be withdrawn, that aspect of the claim will not be addressed.

The issues of entitlement to service connection for a shoulder disability, a neck disability, a bilateral leg disability separate from the knees, a rib disability, a disability manifested by high cholesterol, and a dental disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim of entitlement to nonservice-connected pension is dismissed.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 16, 2009, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the claim of entitlement to nonservice-connected pension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the claim of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In March 16, 2009, correspondence, the Veteran requested withdrawal of the appeal with respect to the claim of entitlement to nonservice-connected pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to nonservice-connected pension is dismissed.


REMAND

The Board finds that further development is needed on the remaining claims.

Initially, the Board observes that there may be outstanding VA medical records.  In February 2010 correspondence, the Veteran requested that VA obtain VA treatment notes from the Fayetteville VA Medical Center (VAMC) since December 2008.  In response, the RO obtained treatment notes from January to April 2010.  Review of the claims file reflects that there are additional treatment notes dated from March to April 2009.  However, treatment notes from December 2008 to February 2009 and May to December 2009 are not of record.  As they may be pertinent to the appeal, the RO should obtain them.

The Board also observes that there may be outstanding private medical records.  In July 2010 correspondences, the Veteran indicated that he has additional private medical records that he would be willing to submit if necessary.  As they may be pertinent to the appeal, the RO should ask the Veteran to submit them.

Specific to the stomach disorder claim, the record indicates that the Veteran may have a stomach disorder secondary to his service-connected lumbar strain.  A June 2007 VA treatment note reflects complaints of abdominal pain for the past two to three days, the observation that the Veteran was taking sulindac for his low back pain, and the impression that some of the abdominal pain seems to be related to the sulindac.  Similarly, a February 2008 VA treatment note reflects that the Veteran has gastrointestinal side effects from the medications for his low back pain.  A February 2010 VA treatment note reflects a current diagnosis of gastritis.

Given the above, the RO should afford the Veteran a VA examination to determine whether he has a stomach disorder, to include gastritis that is due to the medication for his service-connected lumbar strain.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to submit all private medical records in his possession that have not already been submitted.

2.  The RO should obtain treatment notes from the Fayetteville VAMC from December 2008 to February 2009 and from May to December 2009.  The RO should also obtain updated treatment notes since May 2010.

3.  The RO should then schedule the Veteran for a VA gastrointestinal examination to determine the nature, extent, and etiology of any stomach disorder, to include gastritis.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that a stomach disorder, to include gastritis, is proximately due to, or has been aggravated by (made permanently worse beyond its natural progression), the pain medication used to treat his service-connected lumbar strain.  

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


